UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4951



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


PHILIP DUANE PARKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(4:97-cr-30084-NKM)


Submitted:   March 26, 2008                 Decided:   April 11, 2008


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia, for
Appellant. Ray Burton Fitzgerald, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia; Donald Ray Wolthuis, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Philip     Duane   Parker     appeals    his     thirty-four       month

sentence     imposed     upon   revocation    of     his     supervised    release.

Parker’s attorney has filed a brief in accordance with Anders v.

California,      386    U.S.    738   (1967),      certifying      there     are     no

meritorious issues for appeal, but suggesting the district court

erred by: (1) denying Parker’s motion for the preparation of his

resentencing transcript at government expense and (2) declining to

impose a sentence outside of the advisory policy statement range

based on the evidence Parker presented of retaliatory prosecution.

Although advised of his right to file a pro se supplemental brief,

Parker has not done so.         After a thorough review of the record, we

affirm.

             An indigent defendant is entitled to free transcripts

from   his      criminal     proceedings     only     upon     a   showing      of    a

particularized need for the transcript.              Jones v. Superintendent,

Va. State Farm, 460 F.2d 150, 152-53 (4th Cir. 1972); United

States v. MacCollom, 426 U.S. 317, 320-21 (1976). Parker failed to

establish the relevance of or his need for the transcript.                           He

claimed only that the transcript would verify his cooperation in a

prior investigation involving a state police officer. However, the

testimony at the revocation hearing established this fact, and the

subject    of    his    prior   cooperation     was    not     disputed.           More

significantly,         the   resentencing     transcript        would     not      have


                                      - 2 -
substantiated       Parker’s    allegation      that       the    state   assault

conviction, which was the basis for his revocation, was the result

of retaliatory prosecution.       Thus, we conclude the district court

did not err in denying Parker’s motion for preparation of a

transcript at government expense.

               With respect to Parker’s challenge to his sentence, we

will affirm a sentence imposed after revocation of supervised

release if it is within the applicable statutory maximum and is not

plainly unreasonable.      United States v. Crudup, 461 F.3d 433, 437,

439-40 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).

Parker’s sentence was within the advisory policy statement range of

thirty    to    thirty-seven   months   based   on     a   Grade    A   violation,

Parker’s criminal history category, and his supervised release

status.     See U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s.

(2007).        It was also well below the statutory maximum for his

original offense.        See 21 U.S.C. § 841(b).                 Accordingly, the

sentence was not plainly unreasonable.

               In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none. Accordingly, we

affirm the revocation of Parker’s supervised release and his

sentence.       This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.       If the client requests that a petition

be filed, but counsel believes that such a petition would be


                                    - 3 -
frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 4 -